DeviN, J.
Tbe court below ruled that plaintiffs action to establish title to the lot in question could not be maintained for two reasons, (1) because the deed to J'ohn W. Smith, upon which plaintiff based his claim, did not create an estate by the entireties so as to vest the title in Amanda C. Smith, the survivor, and (2) because in any event Amanda C. Smith was estopped by judgment from claiming title in fee. Plaintiff’s appeal challenges the correctness of the court’s ruling on both grounds.
1. The characteristics of an estate by the entireties were defined by Blackstone as follows: “If an estate in fee be given to a man and his wife they are neither properly joint tenants nor tenants in common; for the husband and wife being considered one person in law they cannot take the estate by moieties, but both are seized of the entirety per tout et non per my, the consequence of which is that neither the husband nor the wife can dispose of any part without the assent of the other, but the whole must remain in the survivor.” 2 Bl., 182. The incidents of this anomalous estate were discussed by Walker, J., in Moore v. Trust Co., 178 N. C., 118, 100 S. E., 269.
Did the Ross deed create an estate by the entireties in John W. Smith and Amanda 0. Smith, his wife ? The premises and the conveying clause of the deed designate the grantee as John W-. Smith. The payment of the consideration by John W. Smith is acknowledged, and the conveyance is to John ~W. Smith and his heirs. In the habendum clause these words appear, “to the said John W. Smith' and wife, Amanda C. Smith, and their heirs.”
It may be observed that the technical rules anciently devised for the construction of the several parts of a deed are not to be strictly applied if to do so would defeat the obvious intention of the grantor. The principle is also established that for the purpose of ascertaining the intent of the maker all parts of the deed should be considered, but in doing so recognized canons of construction and settled rules of law may not be disregarded. Boyd v. Campbell, 192 N. C., 398, 135 S. E., 121; Heyer v. Bulluck, 210 N. C., 321, 186 S. E., 356; Williamson v. Cox, 218 N. C., 177, 10 S. E. (2d), 662.
It was said by Adams, J., in Benton v. Lumber Co., 195 N. C., 363, 142 S. E., 229, that the entire deed must be considered and such construction of particular clauses adopted as will effectuate the intention of the parties, and that if terms are contradictory the first in order will be given effect to the exclusion of the last. “As a rule if there are repugnant clauses in a deed the first will control and the last will be rejected.” Boyd v. Campbell, supra; Seawell v. Hall, 185 N. C., 80, 116 S. E., 189; 12 Am. Jur., 566; Wilkins v. Norman, 139 N. C., 40, 51 S. E., 797.
*632Tbe usual office of tbe habendum in a deed is to define tbe extent of tbe ownership in tbe thing granted to be held and enjoyed by tbe grantee (26 C. J. S., 200, 431); to lessen, enlarge, explain, or qualify the estate granted in tbe premises (Seawell v. Hall, supra); but not to contradict or be repugnant to tbe estate granted therein (Bryan v. Eason, 147 N. C., 284, 61 S. E., 71), though tbe habendum clause may control if it clearly appears tbe grantor so intended. Seawell v. Hall, supra; 84 A. L. R., 1050.
Ordinarily tbe habendum clause relates to tbe quantum of tbe estate, while tbe premises and tbe granting clauses designate tbe grantee and tbe thing granted. “Tbe granting clause is tbe very essence of tbe contract,” 16 Am.. Jur., 567. Hence, where tbe name of tbe grantee, tbe thing granted, and tbe quantum of tbe estate are clearly defined in tbe granting clause, tbe habendum clause is not essential to tbe validity of tbe deed, and in case of repugnancy is to be rejected, unless it appears from tbe four corners of tbe deed that it was tbe intention of tbe parties that it should control. 84 A. L. R., 1054; 111 A. L. R., 1078.
In Hafner v. Irwin, 20 N. C., 570, tbe deed construed named one party as grantee, and in tbe habendum another party was named as trustee to effectuate tbe purposes expressed in tbe deed. It was held that tbe naming of a new grantee in tbe habendum could only be upheld “provided tbe estate given by tbe habendum to tbe new grantee was not immediate, but by way of remainder.” It was also said: “But it (tbe habendum) cannot perform tbe office of divesting an estate already vested by tbe deed, for it is void if repugnant to tbe estate granted in tbe premises.” This statement of tbe law was cited and applied in Blackwell v. Blackwell, 124 N. C., 269, 32 S. E., 676. Tbe distinction was stated by Ashe, J., in Blair v. Osborne, 84 N. C., 417, where it was held that one not named in tbe premises may, nevertheless, take an estate in remainder by limitation in tbe habendumj “that tbe habendum shall never introduce one who is a stranger to tbe premises to take as grantee, but be may take by way of remainder.” This language was quoted with approval by Connor, J., in Condor v. Secrest, 149 N. C., 201, 62 S. E., 921.
In Triplett v. Williams, 149 N. C., 394, 63 S. E., 79, it was decided that, in order to effectuate tbe intention of thé grantor, tbe qualification or lessening of tbe estate by provisions in tbe habendum limiting it to a life estate, with remainder over to tbe children of tbe grantee, should be upheld. And in Acker v. Pridgen, 158 N. C., 337, 74 S. E., 335, it was said: “While a stranger to a deed cannot be introduced in tbe habendum clause to take as grantee, be can take in remainder by way of limitation when by construction of tbe entire instrument it appears that tbe intention of tbe parties is given effect.” That a new party may be *633named as grantee in tbe habendum wbo may take by way of limitation bas been declared in numerous decisions. Jones v. Whichard, 163 N. C., 241, 79 S. E., 503; Brown v. Brown, 168 N. C., 4, 84 S. E., 25; Williams v. Williams, 175 N. C., 160, 95 S. E., 157; Johnson v. Lee, 187 N. C., 753, 122 S. E., 839; Lee v. Barefoot, 196 N. C., 107, 144 S. E., 547. But that is not tbe question bere. By tbe Ross deed Jobn W. Smith was alone designated as grantee in tbe premises and in tbe conveying clause. In tbe habendum an additional person “a stranger to tbe premises” was for tbe first time introduced, not to take by way of remainder, but as an original grantee of a present interest.
While tbe undoubted trend of modern adjudication is to discard tbe artificial importance given certain clauses in deeds, and to adhere to tbe cardinal principle that a deed must be construed in its entirety in order to ascertain tbe intention of tbe parties (Jefferson v. Jefferson, 219 N. C., 333, 13 S. E. (2d), 745; Midgett v. Meekins, 160 N. C., 42, 75 S. E., 728; Triplett v. Williams, supra), tbe particular rule of construction applied in tbe cases cited bas not been abrogated or modified so as to permit tbe interpretation which tbe plaintiff seeks to place upon tbe deed under which be claims.
From an examination of tbe several parts of tbe Ross deed, and consideration of tbe manner and form in which tbe conveyance was expressed, we are unable to find that it was tbe intention of tbe parties that an estate by tbe entireties should be thereby created. There was no evidence of mutual mistake, or mistake of tbe draftsman in drawing tbe deed under which plaintiff claims, nor was there allegation of other equitable ground upon which tbe action could be maintained.
Tbe plaintiff cites Midgett v. Brooks, 34 N. C., 145. Tbe point decided there was whether a covenant appearing only in tbe habendum clause should be given effect. It was held that while tbe words of covenant were out of place they should be given their legal effect, and tbe court said: “It is tbe office of tbe premises to specify tbe parties to tbe deed and tbe thing created; if, however, tbe name of tbe grantee appears for tbe first time in tbe habendum, it is sufficient.” Tbe correctness of tbe bolding in that case is not controverted, but it is not to be held controlling in a case where tbe grantee is named in tbe premises and in tbe conveying clause, and a different grantee is introduced in tbe habendum.
Tbe plaintiff cites, also,- McLeod v. Tarrant, 39 S. C., 271, 17 S. E., 773. In that case tbe deed in tbe premises named tbe husband as grantee but without words of inheritance, and in the habendum and again in tbe warranty clause tbe husband and bis wife and their heirs were named. It was held that tbe premises gave tbe husband only a life estate, but that through tbe habendum and warranty clauses an estate in fee was *634conveyed to the husband and wife, creating an estate by the entireties. It may he interesting to note that Chief Justice McIver dissented, and in his opinion cited Blair v. Osborne, 84 N. C., 417, and quoted therefrom the sentence, “The habendum, in a deed shall never introduce one who is a stranger to the premises to take as grantee, but he may take by way of remainder.”
2. The defendants’ second line of defense seems equally unassailable. The question of plaintiff’s title to the lot described has become res judi-cata. He is estopped by the judgments set out in the record, which have been duly pleaded. Amanda C. Smith, plaintiff’s testatrix, following the death of her husband, instituted proceeding for the allotment of dower in the lands of which he. died seized. In her petition she described the parcels of real property of which he was owner in fee simple, including the very lot in question, and asked that her dower be allotted therefrom. These defendants, the only heirs at law, and the executors of John W. Smith, were made parties.' The cause proceeded to judgment and her dower was assigned as prayed. Together, with several other parcels of real property, the lot in question was allotted to her as dower. The allotment was confirmed by proper decree, and Amanda 0. Smith entered into possession of this lot as part of her dower, and so continued until her death some fifteen years later. The court had jurisdiction of the parties and of the subject matter. Its decree, rendered on the merits, was binding upon her and her successor in title. Her right of dower in the lot depended upon the title of John W. Smith which was adjudicated in that proceeding. It is fundamental that a final judgment, rendered on the merits, by a court of competent jurisdiction, is conclusive of rights, questions and facts in issue, as to parties and privies, in all other actions involving the same matter. 30 Am. Jur., 908; 34 C. J., 742; Gay v. Stancell, 76 N. C., 369; Bruton v. Light Co., 217 N. C., 1, 6 S. E. (2d), 822; Jefferson v. Sales Corp., ante, 76; Harshaw v. Harshaw, ante, 145; Current v. Webb, ante, 425.
It is well settled that the doctrine of res judicata is applicable to a proceeding under the statute for the allotment of dower. Gay v. Stancell, supra; Stocks v. Stocks, 179 N. C., 285, 102 S. E., 306. As the right of dower depended on the title of the husband, the judgment was conclusive between the parties, and the widow is estopped from setting up title to herself in land embraced in the proceeding and allotted to her as dower. Sigmon v. Hawn, 86 N. C., 310; Boyd v. Redd, 118 N. C., 680, 24 S. E., 356.
The record in this case shows there were other actions and proceedings between Amanda C. Smith and the heirs and personal representatives of John W. Smith relative to the lands of which he died seized, including the lot in question, wherein the title of the defendants, his heirs, was *635admitted or was not denied. It may not be out of place to observe tbat while Amanda 0. Smith took dower in the lot in question, and made no other claim during her lifetime, presumably the plaintiff in the exercise of his trust relationship as executor, upon examination of the Eoss deed, deemed it his duty to obtain judicial determination of the question raised by the language of that instrument.
For the reasons herein fully set out, we conclude that the trial judge has ruled correctly, and that the judgment of the Superior Court must be
Affirmed.